DETAILED ACTION
	This is a non-final rejection in response to RCE filed 1/22/21. Claims 1-16 are currently pending.

Response to Arguments
Applicant's arguments filed 1/22/21, with respect to the prior art of record have been fully considered but they are not fully persuasive. 
Applicant argues Suciu fails to teach housings for the fans.  The unlabeled housings are clearly shown in figure 3.  Additionally Suciu is directed primarily towards turbofan engines, and although not limited, turbofan engines would inherently have a housing around the fans.
Applicant argues Suciu and Guemmer fails to teach differential gearbox’s as claimed. In light of arguments, new rejections have been added below to address the arguments.

Claim Objections
Claim 14 objected to because of the following informalities:  it is unclear what vertical plan is the same for the at least one auxiliary fan in claim 14, it is assumed the plane in question is the same as the one referenced in claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 6-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu et al (US 2013/0223991) in view of Brand et al. (US 2006/0011780).

Regarding independent claim 1, Suciu teaches a powerplant assembly 80 of an aircraft comprising:
 at least one twin-spool gas generator 255 [0034] of longitudinal axis (XX); 
at least one at least one main fan 305 arranged upstream of the at least one twin-spool gas generator on the longitudinal axis (XX) and driven in rotation by the at least one twin-spool gas generator, said at least one main fan being shrouded with a at least one main fan housing (as shown by figure 3, each fan has a housing but is not labeled); and 
at least one at least one auxiliary fan 301, 302, 303, 304, with axis (XY, XY') offset relative to the longitudinal axis (XX) and driven by the at least one twin-spool gas generator, the at least one auxiliary fan being shrouded with an at least one auxiliary fan housing (as shown by figure 3, each fan has a housing but is not labeled), the at least one twin-spool gas generator comprising at least one low-pressure compressor and a low-pressure turbine connected by a low-pressure shaft [0035], the low-pressure turbine driving in rotation the at least one main fan and the at least one auxiliary fan via at least one power transmission system 250.
Suciu fails to teach the at least one power transmission comprising a differential gear system incorporating a bevel gear.
Brand teaches an aircraift with a similar layout and teaches teach the at least one power transmission comprising a differential gear system incorporating a bevel gear. In particular, Brand teaches a decoupling device 48 which is used to protect the engine in the event of damage to another fan/engine.  It would have been obvious to provide a decoupling device between the different offset fans/shafts of Suciu as taught by Brand in order to protect other portions of the engine [0018].  Additionally, Brand teaches the use of a differential device as the decoupling device, like those found in vehicles (which would have bevel gears) [0028].



    PNG
    media_image1.png
    506
    738
    media_image1.png
    Greyscale

Regarding dependent claim 3, Suciu in view of Brand teaches the invention as claimed and discussed above.  Suciu further teaches wherein the power transmission system comprises a second power transmission system B comprising the differential gear system B (fig. above) arranged between the at least one twin-spool gas generator and the at least one main fan [0041]. 
Regarding dependent claim 4, Suciu in view of Brand teaches the invention as claimed and discussed above.  Suciu further teaches wherein the power transmission system comprises a first power transmission system A connected to the at least one auxiliary fan, the second power transmission system B being connected to the first power transmission system A. 
Regarding dependent claim 6, Suciu in view of Brand teaches the invention as claimed and discussed above.  Suciu further teaches wherein the at least one auxiliary fan is driven by the low-pressure turbine via an intermediate layshaft. Shown but not labeled in figure 5.
Regarding dependent claim 7, Suciu in view of Brand teaches the invention as claimed and discussed above.  Suciu further teaches wherein the intermediate layshaft comprises a first shaft and a second shaft, which are connected to one another by a coupling B. As shown in figure above.
dependent claim 8, Suciu in view of Brand teaches the invention as claimed and discussed above.  Suciu further teaches wherein the main housing is separate and distinct from the auxiliary housing so as to generate a main secondary airflow and an auxiliary secondary airflow, respectively, which are independent until they are discharged to atmosphere. As shown in figure 2, each housing is separate and distinct.  
Regarding dependent claim 9, Suciu in view of Brand teaches the invention as claimed and discussed above.  Suciu further teaches wherein it comprises stator blades arranged downstream of the at least one main fan (not labled but seen in figures 1 and 2), the stator blades each having a top end fixed to the fan housing and a structural nature of transmission of forces so as to hook up the first or the second power transmission system (intended use, this would be the same as structurally there is no difference). 
Regarding dependent claim 11, Suciu in view of Brand teaches the invention as claimed and discussed above.  Suciu further teaches wherein it comprises two at least one auxiliary fans 301, 302 driven by the low-pressure turbine. 
Regarding dependent claim 12, Suciu in view of Brand teaches the invention as claimed and discussed above.  Suciu further teaches wherein the turbine engine is a multiflow turbojet (as shown in figure 2). 

Claims 1, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guemmer (US 8402740) in view of Brand.

Regarding independent claim 1, Guemmer teaches a powerplant assembly 5 of an aircraft comprising:
 at least one twin-spool gas generator (col.1, ll. 12-21) of longitudinal axis (XX); 
at least one at least one main fan 8 arranged upstream of the at least one twin-spool gas generator on the longitudinal axis (XX) and driven in rotation by the at least one twin-spool gas generator, said at least one main fan being shrouded with a at least one main fan housing (as shown by figure 2A, each fan has a housing but is not labeled); and 

Guemmer fails to teach the at least one power transmission comprising a differential gear system incorporating a bevel gear.
Brand teaches an aircraift with a similar layout and teaches teach the at least one power transmission comprising a differential gear system incorporating a bevel gear. In particular, Brand teaches a decoupling device 48 which is used to protect the engine in the event of damage to another fan/engine.  It would have been obvious to provide a decoupling device between the different offset fans/shafts of Guemmer as taught by Brand in order to protect other portions of the engine [0018].  Additionally, Brand teaches the use of a differential device as the decoupling device, like those found in vehicles (which would have bevel gears) [0028].
Regarding dependent claims 10 and 14, Guemmer in view of Brand teaches the invention as claimed and discussed above.  Guemmer further teaches wherein the at least one main fan and the at least one twin-spool gas generator form a turbine engine, the turbine engine being fixed under the wing and the at least one auxiliary fan being fixed on the wing, the axis of the turbine engine and of the at least one auxiliary fan being located in one and the same vertical plane (see figure 2a). 
Regarding dependent claim 13, Guemmer in view of Brand teaches the invention as claimed and discussed above.  Guemmer further teaches wherein the turbine engine and the at least one auxiliary fan are mounted on the wing by means of a pylon (see figure 2a).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu in view of Brand and further in view of Addis (US 7752834).
dependent claim 5, Suciu in view of Brand teaches the invention as claimed and discussed above.  Suciu further teaches the invention as claimed and discussed above. However, Suciu is silent to wherein the first and/or second power transmission system comprises, in series, two double universal joints with a slide connection. 
Addis teaches it was known to use such universal joints on a similar engine (col. 4, ll. 61- col. 5, ll. 9).
It is noted that the use of a known technique (in this case the use of double universal joins with a slide connection) to improve a similar devices (in this case the use of such a joint in the transmission of Suciu in view of Brand to allow for easy connect/disconnect)  was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III C.


Allowable Subject Matter
Claims 2 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/CRAIG KIM/
Primary Examiner
Art Unit 3741